DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-10, 13, and 14 are pending in the application.
Applicant’s amendment to the claims, filed on September 15, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on September 15, 2022 in response to the non-final rejection mailed on June 15, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is:  
Group I, claims 1-4, 13, and 14, drawn to the technical feature of a pharmaceutical combination for treating Fabry disease;
species (A), a protein containing an amino acid sequence composed of the amino acids 18-411 of the amino acid sequence represented by SEQ ID NO:2 in which the amino acid 188 is substituted by glutamic acid or aspartic acid while the amino acid 191 is substituted by leucine, valine, or isoleucine; and
species (HH), a compound represented by a general formula (I).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.
Claims 1-4 and 14 are being examined on the merits with claim 1 being examined only to the extent of the protein of parts (a) and (b), and claim 2 being examined only to the extent the claim recites in the protein of (a) above, the amino acid 188 is substituted by glutamic acid while the amino acid 191 is substituted by leucine.

Claim Objections
The objection to claim 14 in the recitation of “The pharmaceutical combination for treating Fabry disease of claim 1” is withdrawn in view of the applicant’s instant amendment to claim 14 to recite “The pharmaceutical combination as set forth in claim 1”.
Claim 1 is objected to in the recitation of “wherein adding the active site specific chaperone enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein adding the active site specific chaperone with the protein enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone to the protein”.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4 and 14 under 35 U.S.C. 112(b) as being indefinite in the recitation of “wherein an active site specific chaperone greatly enhances uptake of the protein in a concentration- and time-dependent manner” is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “wherein adding the active site chaperone enhances uptake of the protein…”

Claim Rejections - 35 USC § 103
Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 2015/0174214 A1; cited on Form PTO-892 mailed on September 2, 2021; hereafter “Khanna”) in view of 
Sakuraba et al. (US 2010/0291059 A1; cited on the IDS filed on March 9, 2020; hereafter “Sakuraba”), 
Clark et al. (PNAS 109:17400-17405, 2012; cited on the IDS filed on March 9, 2020; hereafter “Clark”), and 
Warnock et al. (PLoS ONE 10:e0134341, 2015, 17 pages; cited on the IDS filed on March 9, 2020; hereafter “Warnock”).
As amended, claims 1-4 are drawn to (in relevant part) a pharmaceutical combination for treating Fabry disease, said pharmaceutical combination comprising: 
a protein which has mutations in an amino acid sequence of α-N-acetylgalactosaminidase and has α-galactosidase activity; and
an active site specific chaperone, 
the protein being a protein of (a) or (b), except for a protein comprising an amino acid sequence of SEQ ID NO:2 in which the amino acid 188 of SEQ ID NO: 2 is substituted by glutamic acid or aspartic acid while the amino acid 191 of SEQ ID NO: 2 is substituted by leucine, valine, or isoleucine, 
(a) a protein comprising amino acids 18-411 of the amino acid sequence of SEQ ID NO:2 in which the amino acid 188 of SEQ ID NO: 2 is substituted by glutamic acid or aspartic acid while the amino acid 191 of SEQ ID NO: 2 is substituted by leucine, valine, or isoleucine; or
(b) a protein comprising an amino acid sequence in which one or several amino acids other than those located at the substituted sites are deleted, substituted or added in the amino acid sequence recited in (a) above, the protein having α-galactosidase activity and, in the protein, the amino acids 28-31, the amino acid 45, the amino acids 77-81, the amino acids 117-127, the amino acids 150-158, the amino acid 177, the amino acid 192, the amino acid 201, the amino acids 209-220, the amino acids 242-254, the amino acid 350, the amino acid 359, and the amino acid 385 in the amino acid sequence recited in (a) above being not mutated, the amino acid numbering being relative to SEQ ID NO: 2;
the active site specific chaperone being a compound having by a general formula (I) below 

    PNG
    media_image1.png
    292
    459
    media_image1.png
    Greyscale

where R0 represents H, -OH, -SO3H, -SO3-, -COOH, an alkyl group having a carbon number of 1 to 4, a haloalkyl group having a carbon number of 1 to 4, an alkoxy group having a carbon number of 1 to 4, a hydroxyalkyl group having a carbon number of 1 to 4, a cycloalkyl group having a carbon number of 3 or 4, or a halogen group,
wherein adding the active site specific chaperone enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone.
Regarding claims 1 and 4, Khanna discloses that enzyme replacement therapy for the treatment of Fabry disease has limitations (paragraph [0006]), while 1-deoxygalactonojirimycin (DGJ) can alleviate cell stress and inflammatory responses that are contributing factors in Fabry disease (paragraph [0007]) and discloses a co-formulation of human α-galactosidase A (α-Gal A) and an active site-specific chaperone (ASSC) such as 1-deoxygalactonojirimycin (DGJ) for the treatment of Fabry disease (paragraph [0011]). Khanna discloses a dose-dependent and time-dependent increase of α-Gal A with co-administration of DGJ as compared with α-Gal A alone (paragraphs [0281] and [0283]).
Regarding claim 3, Khanna discloses the ASSC includes a reversible competitive inhibitor of the α-galactosidase (paragraph [0086]). 
The difference between Khanna and the claimed invention is that Khanna does not teach or suggest a protein as recited in claims 1, 2, and 14. 
Sakuraba teaches α-Gal A causes certain problems (paragraphs [0067] and [0083]) and seeks to overcome these problems by modifying the active site of an α-N-acetylgalactosaminidase (α-NAGA) to acquire α-Gal A substrate specificity and activity for the treatment of Fabry disease (paragraphs [0010], [0084], and [0204]). Specifically, Sakuraba teaches the mutant α-NAGA has the sequence of amino acids 18-411 of SEQ ID NO: 2 with substitution of amino acid 188 with glutamate and substitution of amino acid 191 with leucine (paragraphs [0025] and [0076]). Sakuraba’s protein is encompassed by the protein recited in claims 1, 2, and 14. Sakuraba teaches using the mutant α-NAGA instead of α-Gal A for the treatment of Fabry disease (paragraph [0410]). 
The references of Clark and Warnock, respectively, acknowledge that DGJ is a pharmacological chaperone for α-NAGA and α-Gal A (see, e.g., abstract of each reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Khanna and Sakuraba to substitute the α-Gal A of Khanna’s co-formulation with the mutant α-NAGA of Sakuraba. One would have been motivated to and would have had a reasonable expectation of success to substitute the α-Gal A of Khanna’s co-formulation with the mutant α-NAGA of Sakuraba because Sakuraba teaches α-Gal A has problems and explicitly teaches using the mutant α-NAGA instead of α-Gal A for treatment of Fabry disease. Moreover, as taught by Clark and Warnock, DGJ is a pharmacological chaperone for α-NAGA and α-Gal A, and given that the mutant α-NAGA of Sakuraba has acquired the substrate specificity of α-Gal A, one would have reasonably expected DGJ to be a pharmacological chaperone for the mutant α-NAGA of Sakuraba. 
Therefore, the pharmaceutical combination of claims 1-4 and 14 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: Beginning at p. 8 of the instant remarks, the applicant finds that the examiner’s reference to Khanna (supra) as disclosing a dose-dependent and time-dependent increase of α-Gal A due to co-administration with DGJ (e.g., paragraphs [0281] and [0283]) is not proper because the testing conditions of Khanna differ greatly from those disclosed in the instant specification. Because of the differences in testing conditions, the applicant argues that the results of Khanna and the results disclosed in the specification cannot be simply compared. The applicant notes various differences between the results of Khanna and the results disclosed in the specification and concludes that the effect of the invention cannot be anticipated or rendered obvious by the results of Khanna.
The applicant also finds that the examiner’s reference to Khanna et al. (Mol. Therapy 18:23-33, 2010; cited on Form PTO-892 mailed on June 15, 2022; hereafter “Khanna-2”) as also disclosing a dose-dependent increase of α-Gal A due to co-administration with DGJ is not proper because Khanna-2 is intended to analyze the therapy effect of DGJ alone. The applicant argues that based on the results of Khanna-2, it would not be expected by those skilled in the art that co-administration of the active site specific chaperone and the a-NAGA mutant will lead to enhancement of uptake of an a-NAGA mutant protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner.
The applicant’s arguments are not found persuasive. In this case, the applicant has provided no evidence or line of reasoning as to why one would not have been motivated to and would not have had a reasonable expectation of success to substitute the α-Gal A of Khanna’s co-formulation with the mutant α-NAGA. Rather, the applicant relies on the limitation of “wherein adding the active site specific chaperone enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone” for non-obviousness. However, given a broadest reasonable interpretation, the noted “wherein” clause is interpreted as reciting a property of the combination of the recited protein and active site specific chaperone and does not otherwise limit the structure of the pharmaceutical combination beyond the recited protein and active-site specific chaperone (MPEP 2111.04). For the reasons of record and for the reasons set forth above, a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA would have been obvious to one of ordinary skill in the art. However, even if the prior art were required to teach or suggest the limitation of “wherein adding the active site specific chaperone enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone”, the references of Khanna and Khanna-2 provide sufficient evidence of a dose-dependent and time-dependent increase of α-Gal A with co-administration of DGJ as compared with α-Gal A alone, and given that DGJ is a chaperone for both α-Gal A and NAGA, one would have had a reasonable expectation that a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA would enhance the uptake of Sakuraba’s mutant α-NAGA into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone. 
Regarding the applicant’s argument addressing differences in testing conditions between Khanna and the instant specification, the examiner does not dispute differences in the testing conditions between Khanna and the instant specification, however, the claims do not recite any particular conditions for testing and despite such differences, the evidence of record nonetheless supports a dose-dependent and time-dependent increase of Sakuraba’s mutant α-NAGA with co-administration of DGJ as compared with α-Gal A alone. 
Regarding the applicant’s argument addressing the reference of Khanna-2, regardless of the intent of Khanna-2, the reference nonetheless explicitly teaches “[a] dose-dependent increase in… α-Gal A was seen in all tissues” when DGJ was co-administered with α-Gal A (see, e.g., p. 25, Figure 2). 
Even if such evidence were unavailable, in accordance with MPEP 2112.01.I, since the structure of a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA is identical to that of the claims, it is presumed that a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA enhances uptake of Sakuraba’s mutant α-NAGA into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone. See also MPEP 2112.01.II, which states that a chemical composition and its properties are inseparable, therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure before the effective filing date (MPEP 2112.II) and the claiming of a new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (MPEP 2112.I).
Beginning at p. 10 of the instant remarks, the applicant further argues that the examiner misapplies MPEP 2112.01. The applicant argues that the presumption of inherency according to MPEP 2112.01 requires the disclosure of the “structure” in a single reference, not from combined teachings of the prior art. According to the applicant, since the “structure” is not disclosed in a single reference, the recitation of “wherein adding the active site specific chaperone enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone” in claim 1 cannot be presumed to be inherent and as such, the prior art does not teach or suggest all limitations of the claimed invention. 
The applicant’s arguments are not found persuasive. First, the reference of Khanna discloses a dose-dependent and time-dependent increase of α-Gal A with co-administration of DGJ as compared with α-Gal A alone and given that DGJ is a chaperone for both α-Gal A and NAGA, one would have reasonably expected a dose-dependent and time-dependent increase of Sakuraba’s mutant α-NAGA with co-administration of DGJ as compared with Sakuraba’s mutant α-NAGA alone.
Second, the applicant fails to cite to any authority that requires presumption of inherency be based on the disclosure of the “structure” of a composition in a single reference. Rather, according to MPEP 2112, inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103. In this case, it is the examiner’s position that the cited combination of prior art renders obvious a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA. In accordance with MPEP 2112.01.I, since the structure of a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA is identical to that of the claims, it is presumed that a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA enhances uptake of Sakuraba’s mutant α-NAGA into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone. See also MPEP 2112.01.II, which states that a chemical composition and its properties are inseparable, therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure before the effective filing date (MPEP 2112.II) and the claiming of a new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (MPEP 2112.I).
Beginning at p. 11 of the instant remarks, the applicant further argues that neither Clark nor Warnock discloses or suggests that DGJ increases the uptake amount of α-NAGA taken in cells. The applicant argues that based on the cited combination of prior art, one could not have predicted how α-NAGA mutant protein is taken in damaged cells and the activity of such protein. The applicant cites to the abstract of Warnock, which teaches that the effect of DGJ at concentrations of 150 mg and 450 mg was not dose-dependent, while the specification confirms for the first time a concentration and time dependency of DGJ on the uptake of α-NAGA, which could not have been predicted based on the results of Clark and Warnock.  
The applicant’s arguments are not found persuasive. As stated above, the recitation of “wherein adding the active site specific chaperone enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone” does not otherwise limit the structure of the pharmaceutical combination beyond the recited protein and active-site specific chaperone and it is the examiner’s position that a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA would have been obvious to one of ordinary skill in the art. However, even if the prior art were required to teach or suggest the limitation of “wherein adding the active site specific chaperone enhances uptake of the protein into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone”, the examiner has provided sufficient evidence of an art-recognized dose-dependent and time-dependent increase of α-Gal A with co-administration of DGJ as compared with α-Gal A alone (Khanna and Khanna-2) and given that DGJ is a chaperone for both α-Gal A and NAGA, one would have had a reasonable expectation that a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA would enhance the uptake of Sakuraba’s mutant α-NAGA into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone. Even though the results of Khanna and Khanna-2 support a dose-dependent and time-dependent increase, the applicant cites to Warnock’s teaching that DGJ concentrations of 150 mg and 450 mg did not have a dose-dependent effect. However, Warnock’s results are based only on two dosages of about 2.4 mg/kg and 7.2 mg/kg (based on an average human weight of 62 kg), while Khanna’s results are based on a very different range of dosages 0.3 mg/kg, 1 mg/kg, and 3 mg/kg. Thus, one would have recognized that at the two concentrations used and under the testing conditions of Warnock, there was no dose dependent effect, while at the dosages used and under the testing conditions of Khanna, there is a dose dependent effect. Thus, given the evidence of record, one would have reasonably expected that a co-formulation of Khanna’s site-specific chaperone and Sakuraba’s mutant α-NAGA would enhance the uptake of Sakuraba’s mutant α-NAGA into a cell of a patient of Fabry disease in a concentration- and time-dependent manner in comparison with not adding the active site specific chaperone.
For these reasons, it is the examiner’s position that the claimed pharmaceutical combination would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-4, 7-10, 13, and 14 are pending.
Claims 7-10 and 13 are withdrawn from consideration.
Claims 1-4 and 14 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656